Case 2:19-cv-09034-CBM-KS Document 38 Filed 02/11/20 Page1of1i Page ID #:142

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 19-9034-CBM-(KSx) Date February 11, 2020

 

 

Title Key et al. v. Higgins p/k/a Juice WRLD et al.

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
Proceedings: IN CHAMBERS- ORDER RE: RESPONSES TO COURT’S ORDER RE

STATEMENT OF FACT OF DEATH

On January 29, 2020, Defendants filed a Statement of Fact of Death of Defendant Jarad A.
Higgins p/k/a Juice WRLD (“Higgins”). (Dkt. No. 31.) On January 31, 2020, the parties were ordered
to notify the Court whether “substitution of the proper party” is necessary in light of the death of
Defendant Higgins or whether the action shall proceed “only . . . against the remaining parties” pursuant
to Federal Rule of Civil Procedure 25(a) (the “Order”). (Dkt. No. 34.) The Court has reviewed the
parties’ responses to the Order. (Dkt. Nos. 36, 37.)

This action is STAYED pending the appointment of a representative for the estate of Defendant
Higgins by the probate court. The parties shall file a status report re: the probate proceedings no later

than April 13, 2020.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
